Exhibit 10.2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO
RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

US/CANADA TRANSITION AGREEMENT

This US/CANADA TRANSITION AGREEMENT (“Agreement”), executed as of July 1, 2010
(the “Execution Date”), is entered into by and between, on one hand,
Warner-Elektra-Atlantic Corporation, a New York corporation with its principal
place of business at 75 Rockefeller Plaza, New York, NY 10019 (“WEA”), and on
the other hand, Cinram International Inc., a Canadian corporation with its
principal place of business at 2255 Markham Road, Scarborough, Ontario M1B 2W3,
Canada (“Cinram International Inc.”), Cinram Manufacturing LLC, a Delaware
limited liability company with its principal place of business at 1400 East
Lackawanna Avenue, Olyphant, PA 18448 (“Cinram Manufacturing LLC”), and Cinram
Distribution LLC, a Delaware limited liability company with its principal place
of business at 948 Meridian Lake Drive, Aurora, IL 60504 (“Cinram Distribution
LLC”) (Cinram International Inc., Cinram Manufacturing LLC, and Cinram
Distribution LLC, individually and collectively, “Cinram”). Each capitalized
term used in this Agreement but not defined herein has the meaning ascribed to
such term in that certain US/Canada Manufacturing and PP&S Agreement entered
into on July 1, 2010 between and among the parties to this Agreement (the
“US/Canada Manufacturing and PP&S Agreement”), including, without limitation,
Exhibit A (M&P Terms) and Exhibit B (PP&S Terms) thereto. Notwithstanding
anything herein to the contrary, this Agreement shall have no force or effect
(and, other than this introductory paragraph, shall not bind the parties hereto)
until the date on which the US/Canada Manufacturing and PP&S Agreement expires
or is terminated for any reason (such date of expiration or termination, the
“Transition Date”), on which date this Agreement shall automatically, and
without the requirement of any notice or action of any kind, become effective
and bind the parties hereto.

WHEREAS, Cinram acknowledges that any interruption in WEA’s receipt of services
under the US/Canada Manufacturing and PP&S Agreement following expiration or
termination of such agreement would significantly disrupt the business
activities of WEA, its Affiliates, and their respective customers; and

WHEREAS, Cinram wishes to enable WEA to continue to receive the full benefit of
such services following any such expiration or termination, for a period of time
sufficient to ensure continuity of such services and to enable WEA to transition
the performance of such services to alternate service providers.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, WEA and Cinram hereby agree as follows:

1. Transition.

(a) Performance of Manufacturing and Distribution Services. Throughout the
Transition Services Period, Cinram shall provide, at WEA’s request, those
Manufacturing and Distribution Services requested by WEA. Such Manufacturing and
Distribution Services: (i) shall be provided on a non-exclusive basis (for
purposes of clarity, WEA shall be permitted to use third-party vendors to
provide the Manufacturing and Distribution Services for any or all of the total
volume of Products); (ii) shall be provided (A) for the first ** (or portion
thereof) of the Transition Services Period, at the same fees applicable under
the US/Canada Manufacturing and PP&S Agreement as of the Transition Date
(provided that Section 12(f) of Exhibit A (M&P Terms) to the US/Canada
Manufacturing and PP&S Agreement shall not apply to fees incurred by WEA during
such ** (or shorter) period, except to the extent that any

 

1



--------------------------------------------------------------------------------

fees payable under the US/Canada Manufacturing and PP&S Agreement had been or
should have been adjusted pursuant to such Section 12(f) prior to the Transition
Date), and (B) thereafter, at fees mutually agreed upon by the parties; and
(iii) shall be provided subject to the Service Level Requirements set forth in
the US/Canada Manufacturing and PP&S Agreement as of the Transition Date. Either
prior to or as soon as practicable after the Transition Date, Cinram and WEA
shall establish a mutually agreeable prospective monthly limit on the volume of
units with respect to which WEA may require Cinram to provide Manufacturing and
Distribution Services under this Agreement taking into account WEA’s forecasts
for using Cinram for such services during the Transition Services Period;
provided that in no event shall such volume limit be less than ** of the monthly
average volume of units for which Cinram provided M&P Services to WEA and its
Affiliates during the ** period immediately preceding the Transition Date.
Cinram will perform the Manufacturing and Distribution Services with at least
the same degree of accuracy, quality, completeness, timeliness, responsiveness,
and resource efficiency at which, and pursuant to the same WEA policies, rules
and procedures pursuant to which, it was required to provide the same or similar
services under the US/Canada Manufacturing and PP&S Agreement. Amounts payable
pursuant to this Section 1(a) shall be invoiced and payable in accordance with
the terms and conditions of the US/Canada Manufacturing and PP&S Agreement
applicable to the services provided.

(b) Transition Services. Throughout the Transition Services Period, Cinram shall
cooperate with and take all commercially reasonable actions to assist WEA and
its designees in WEA’s and its Affiliates’ transition to one or more new
distributor(s) and/or manufacturer(s), which shall include without limitation:
(i) assistance from experienced Cinram personnel with specific knowledge of WEA
and the Manufacturing and Distribution Services; and (ii) the provision to WEA
and its designees with any information and documentation reasonably requested by
WEA to enable the Manufacturing and Distribution Services to be transitioned
smoothly to WEA’s designees (the foregoing services, collectively, the
“Transition Services”). Those reasonable, documented out-of-pocket third-party
expenses actually incurred by Cinram directly for Transition Services that are
provided: (A) during the initial ** of the Transition Services Period, shall be
borne solely by Cinram; (B) between the end of such ** period and the date that
is ** after the Transition Date, shall be charged to WEA at Cinram’s actual cost
therefor; and (C) following such ** period, shall be charged to WEA at Cinram’s
actual cost therefor plus ** of such cost; provided that with respect to each of
foregoing subsections (A), (B) and (C), (I) in no event shall WEA be required to
make any such payment prior to Cinram’s payment of its own corresponding
invoices to such third parties, and (II) any such expenses incurred by Cinram
that are identified in Schedule C to Exhibit A (M&P Terms) or Schedule D to
Exhibit B (PP&S Terms) to the US/Canada Manufacturing and PP&S Agreement shall
instead be charged to WEA at the rates and subject to the terms and conditions
set forth in such Schedule to such Exhibit. Amounts payable pursuant to this
Section 1(b) shall be invoiced and payable in accordance with the terms and
conditions of the US/Canada Manufacturing and PP&S Agreement.

(c) Transfer of WEA Assets. Upon WEA’s request, to the extent not previously
transferred to WEA, Cinram shall transfer all property of WEA (including without
limitation physical finished goods, Inventory, Source Materials, BOMs, DDPs,
Products and Components) to up to two (2) locations designated by WEA, in a
secure fashion in accordance with industry custom. If WEA requests any
additional preparation, packaging or stickering (other than shipping such items
in a secure fashion in accordance with industry custom and the performance of
the other services required hereunder), pricing for such additional services
shall be subject to the mutual agreement of WEA and Cinram. Cinram shall provide
no fewer than **, per shipping facility, in order to implement such transfer
requests by WEA and shall begin such transfers no later than ** after the
applicable transfer request from WEA. At WEA’s option, WEA and/or its designated
agent(s) shall be permitted at any time during normal business hours to enter
any facilities in which any property of WEA is stored (including without
limitation physical finished goods, Inventory, BOMs, DDPs, Products and
Components), in order to retrieve or otherwise access any

 

2



--------------------------------------------------------------------------------

such WEA property. In lieu of the rates, if any, applicable to such transfers as
set forth in Schedule C to Exhibit A (M&P Terms) and Schedule D to Exhibit B
(PP&S Terms) to the US/Canada Manufacturing and PP&S Agreement: (i) if WEA
terminated the US/Canada Manufacturing and PP&S Agreement due to Cinram’s breach
thereof or the occurrence of a Termination Event, then Cinram shall charge WEA
for such transfers an amount equal to Cinram’s actual, documented, out-of-pocket
third-party expenses incurred for such transfers plus ** of such expenses; or
(ii) if the Term of the US/Canada Manufacturing and PP&S Agreement expired for
any other reason, then Cinram shall charge WEA for such transfers an amount
equal to ** of the rates applicable to such transfers as set forth in Schedule C
to Exhibit A (M&P Terms) and Schedule D to Exhibit B (PP&S Terms) to the
US/Canada Manufacturing and PP&S Agreement; and if the case of either of
foregoing subsections (i) and (ii), WEA shall reimburse Cinram for Cinram’s
actual costs for any unreturned pallets in respect of such transfers and WEA
shall be responsible for all actual, documented, out-of-pocket third-party
freight expenses incurred for the transfer of such materials (but in no event
shall WEA be required to make any such payment prior to Cinram’s payment of its
own corresponding invoices to such third parties).

(d) Transition Plan and Transition Manager. Within fifteen (15) business days
after the commencement of the Transition Services Period, Cinram will provide
WEA with a complete plan for operational turnover that enables a smooth
transition of the Manufacturing and Distribution Services to WEA’s designee(s)
(“Transition Plan”). The Transition Plan will be deemed confidential information
of WEA. Cinram shall assign, subject to WEA’s prior written approval, a Cinram
employee who serves a senior role (e.g., senior manager) in Cinram’s
organization to manage and oversee the performance of the Manufacturing and
Distribution Services and Transition Services throughout the Transition Services
Period (“Transition Manager”). WEA shall have the right to require Cinram to
replace the Transition Manager if WEA believes that such individual is
unsuitable for the position. The Transition Manager will be WEA’s primary point
of contact in connection with performance of the Manufacturing and Distribution
Services and Transition Services hereunder. Cinram shall cause any such
Transition Manager to be generally available to WEA during regular business
hours in relation to all issues relevant to the performance of the Manufacturing
and Distribution Services and Transition Services hereunder.

(e) List of Materials. Within ten (10) days after the commencement of the
Transition Services Period, Cinram will provide WEA with a list of all Source
Materials and units of Components and Products (as applicable) then in Cinram’s
or any other member of the Cinram Group’s possession or control.

(f) Facilities. In support of WEA’s receipt of the Manufacturing and
Distribution Services and Transition Services, throughout the Transition
Services Period, Cinram shall provide WEA and its designees with reasonable
access to those facilities of Cinram and Cinram’s subcontractors at which any
WEA property is located or at which Transition Services are being or will be
provided during the Transition Period.

(g) Retailers. At WEA’s request, Cinram will assist WEA as reasonably necessary
in notifying retailers to which Products are being or had been distributed under
this Agreement or the US/Canada Manufacturing and PP&S Agreement, to send any
Product returns to one or more new distributor(s) designated by WEA.

(h) Insurance. Throughout the Transition Services Period, Cinram shall maintain
the same types and amounts of insurance coverage that Cinram was required to
maintain under the US/Canada Manufacturing and PP&S Agreement, as set forth on
Schedule F to Exhibit A (M&P Terms) and Schedule C to Exhibit B (PP&S Terms) to
the US/Canada Manufacturing and PP&S Agreement. Upon Cinram’s request, Cinram
and WEA shall discuss in good faith reducing the limits of liability for loss of
WEA property held by Cinram during the Transition Period.

 

3



--------------------------------------------------------------------------------

2. Performance of Services; Subcontracting. Cinram may not subcontract or
delegate this Agreement or its rights or obligations under this Agreement to any
other member of the Cinram Group or any third party without WEA’s prior written
consent, which WEA may grant or withhold in its sole discretion, and any such
subcontracting or delegation shall not relieve Cinram of its obligations
hereunder. If WEA grants such consent with respect to a particular member of the
Cinram Group or third party, such Cinram Group member or third party shall be
deemed to be an “Approved Subcontractor” for purposes of this Agreement. Each
entity set forth in Schedule D (Approved Subcontractors) to Exhibit A (M&P
Terms) to the US/Canada Manufacturing and PP&S Agreement shall be deemed to be
an Approved Subcontractor for purposes of this Agreement, solely with respect to
performance of the specific M&P Services identified in such Schedule D (Approved
Subcontractors) for such entity. Cinram shall cause each Approved Subcontractor
to abide by the terms and conditions of this Agreement applicable to Cinram
(regardless of whether such Approved Subcontractor is expressly covered by such
terms and conditions). Cinram shall be fully responsible and liable for the acts
and omissions of any Cinram subcontractor, including without limitation all
Approved Subcontractors. If any Approved Subcontractor takes any action or omits
to take any action that would be deemed to be a breach of this Agreement if such
action or omission were or were not taken by Cinram, then: (a) Cinram shall
immediately notify WEA thereof; (b) upon notice to Cinram from WEA, Cinram shall
immediately cease providing any Materials or other WEA property to such
subcontractor and permitting such subcontractor to perform Cinram’s obligations
hereunder, and such entity shall cease to be an Approved Subcontractor for
purposes of this Agreement; and (c) Cinram shall be deemed to be in breach of
this Agreement as if such action or omission were or were not taken by Cinram.

3. Warranties, Representations, Covenants and Indemnities.

(a) Cinram warrants, represents and/or covenants, as the case may be, that:
(i) Cinram has the right, power and authority to enter into and fully perform
this Agreement and to legally bind those entities on behalf of which it is
entering into this Agreement; (ii) no agreement of any kind heretofore entered
into by Cinram shall interfere in any manner with the complete performance of
this Agreement; (iii) subject to WEA’s warranties and representations set forth
below, any items prepared by or otherwise furnished by Cinram hereunder in
connection with Components or Products (and the manufacture, sale, offer for
sale, import, and export, and use thereof) and Cinram’s performance of
Manufacturing and Distribution Services and Transition Services hereunder will
not violate any law or infringe upon the rights of any party; and (iv) no
Inventory, Products, Components or Source Materials are or shall be subject to
any security interest, lien, claim, assignment, transfer, pledge, hypothecation
or other encumbrance (excluding any security interests held or otherwise placed
by WEA in or on such materials).

(b) Cinram agrees to and does hereby indemnify, save and hold WEA and its
Affiliates, and each of their respective officers, directors and employees
(collectively, for the purposes of this Section 3(b) only, “WEA”) harmless to
the maximum extent permitted by law from any and all loss and damage (including
court costs and reasonable attorneys’ fees as and when incurred) arising out of,
connected with or as a result of: (i) any inaccuracy, inconsistency with,
failure of, or breach or threatened breach by Cinram, any other member of the
Cinram Group, or any Approved Subcontractor or other subcontractor of any of the
foregoing, of any warranty, representation, agreement, undertaking or covenant
contained in this Agreement; and/or (ii) any and all damages or injuries of any
kind or nature whatsoever (including death resulting therefrom) to any persons,
whether employees of Cinram or otherwise, and to any property caused by,
resulting from, arising out of or occurring in connection with the execution of
the work under this Agreement (including as a result of any product liability
claims), whether such damages or injuries are or are alleged to be based upon
Cinram’s active or passive negligence or participation in the wrong or upon any
breach of any statutory duty or obligation on the part of Cinram (except to the
extent such damages or injuries directly result from any act of WEA’s employees
located at Cinram’s facilities and are not otherwise covered by the property
insurance Cinram

 

4



--------------------------------------------------------------------------------

is required to maintain hereunder or under the US/Canada Manufacturing and PP&S
Agreement, or result from a breach of any warranty, representation, agreement,
undertaking or covenant of WEA contained herein). The foregoing indemnity shall
be applicable only to such claims as have been reduced to judgment or settled
with Cinram’s written approval. WEA shall give Cinram prompt notice of any claim
to which the foregoing indemnity applies and Cinram shall assume the defense of
any such claim through counsel of Cinram’s choice and at Cinram’s sole expense.
WEA shall have the right to participate in such defense through counsel of WEA’s
choice and at WEA’s expense.

(c) WEA warrants, represents and/or covenants, as the case may be, that: (i) WEA
has the right, power and authority to enter into and fully perform this
Agreement and to legally bind those entities on behalf of which it is entering
into this Agreement; (ii) no agreement of any kind heretofore entered into by
WEA shall interfere in any manner with the complete performance of this
Agreement; and (iii) Material embodied in Products and Components as supplied by
WEA shall not violate any law or infringe upon the rights of any third party. As
used herein, “Material” shall include all musical compositions, names,
biographical materials and likenesses, photographic, video or motion picture
images, sound recordings, intellectual properties, packaging and artwork.

(d) WEA agrees to and does hereby indemnify, save and hold Cinram and its
Affiliates, and each of their respective officers, directors and employees
(collectively, for the purposes of this Section 3(d) only, “Cinram”) harmless to
the maximum extent permitted by law from any and all loss and damage (including
court costs and reasonable attorneys’ fees as and when incurred) arising out of,
connected with or as a result of: (i) any inaccuracy, inconsistency with,
failure of, or breach or threatened breach by WEA of any warranty,
representation, agreement, undertaking or covenant contained in this Agreement;
and/or (ii) any and all damages or injuries of any kind or nature whatsoever
(including death resulting therefrom) to any persons, whether employees of
Cinram or otherwise, and to any property caused by, resulting from, arising out
of or occurring in connection with any act of WEA’s employees located at
Cinram’s facilities, except to the extent such damages and injuries are covered
by the property insurance Cinram is required to maintain hereunder or under the
US/Canada Manufacturing and PP&S Agreement; and/or (iii) any products liability
claims arising the M&P Services for manufacturing defects directly related to
Products not manufactured by Cinram, any Affiliate of Cinram or on behalf of
Cinram. The foregoing indemnity shall be applicable only to such claims as have
been reduced to judgment or settled with WEA’s written approval. Cinram shall
give WEA prompt notice of any claim to which the foregoing indemnity applies and
WEA shall assume the defense of any such claim through counsel of WEA’s choice
and at WEA’s sole expense. Cinram shall have the right to participate in such
defense through counsel of Cinram’s choice and at Cinram’s expense.

4. Term. The term of this Agreement shall commence on the Transition Date and
shall expire upon the expiration of the Transition Services Period (the “Term”).
The following sections of this Agreement shall survive any expiration or
termination of the Term: Sections 2, 3, 5, 6, 7 (in accordance with its terms),
and 9; this Section 4; and any provisions of this Agreement that by their nature
are intended to survive expiration or termination of the Term. The mere
expiration or termination of the Term shall not affect any obligation that is
expressly provided herein to survive the expiration or termination of such Term.
Within ** months following expiration or ** months following early termination
of the Term, WEA shall, in its sole discretion, remove from the Facilities, or
order at WEA’s expense the destruction of (and Cinram shall destroy in
accordance with WEA’s instructions and promptly provide WEA with an officer’s
certificate that confirms such destruction), all units of Source Materials,
Components, and Products governed by this Agreement in Cinram’s possession or
control.

5. Motion to Assume or Reject. In the event a bankruptcy or insolvency case is
commenced by or against Cinram, Cinram shall decide whether to (a) assume or
(b) reject, disclaim or resiliate this entire Agreement, and shall either notify
WEA of its decision or, to the extent required by law, file a motion to

 

5



--------------------------------------------------------------------------------

obtain court approval of its decision, in each case within ** days of the entry
of the order for relief in such case, which motion and court order approving
same shall be in form and substance reasonably satisfactory to WEA. Cinram shall
diligently prosecute any such motion.

6. Equitable Relief. The parties acknowledge and agree that: (a) WEA’s rights to
exercise and enforce the rights, restrictions, limitations and qualifications
imposed in Sections 1, 5, 7 and 9(c) of this Agreement are of a special, unique,
extraordinary and intellectual character, giving them a peculiar value the loss
of which by WEA (i) cannot be readily estimated, or adequately compensated for,
in monetary damages and (ii) would cause WEA substantial and irreparable harm
for which it would not have an adequate remedy at law, and (B) WEA accordingly
will be entitled to equitable relief against Cinram (including without
limitation temporary restraining orders, preliminary and permanent injunctive
relief, and specific performance), in addition to all other remedies that WEA
may have, to enforce this Agreement and protect its rights hereunder. Except as
otherwise provided herein, the rights and remedies of WEA and Cinram provided
under this Agreement are cumulative and in addition to any other rights and
remedies of the parties at law or equity.

7. Confidentiality.

(a) Each of Cinram and WEA shall, and shall cause its Affiliates, and its and
its Affiliates’ directors, officers, employees and agents (each, a “Recipient”)
to, maintain in confidence the material terms of this Agreement, except that WEA
may disclose this Agreement on a confidential basis in connection with a
potential Recorded Music Major Transaction, to a potential assignee permitted
hereunder or to WEA Affiliates as may be necessary in the ordinary course of
business (provided, that any such disclosure shall be limited to those persons
who agree to be bound by the provisions of this Section 7); and Cinram may
disclose this Agreement on a confidential basis to its lenders under the
Long-Term Debt or to Cinram Affiliates as may be necessary in the ordinary
course of business (provided, that any such disclosure shall be limited to those
persons who agree to be bound by the provisions of this Section 7). The
restriction in the preceding sentence shall not apply to information that:
(i) becomes generally available to the public other than as a result of
disclosure by such Recipient contrary to this Agreement; (ii) was available to
such Recipient on a non-confidential basis prior to its disclosure to such
Recipient; (iii) becomes available to such Recipient on a non-confidential basis
from a source other than any other Recipient unless such Recipient knows that
such source is bound by a confidentiality agreement or is otherwise prohibited
from transmitting the information to such Recipient by a contractual obligation;
(iv) is independently developed by such Recipient without reference to
confidential information received from any other party; (v) is required to be
disclosed by applicable law or legal process, provided that any Recipient
disclosing pursuant to this clause (v) shall notify the other party at least
five (5) days prior to such disclosure so as to allow such other party an
opportunity to protect such information through protective order or otherwise;
(vi) is required to be disclosed by any listing agreement with, or the rules or
regulations of, any security exchange on which securities of such Recipient or
any of its Affiliates are listed or traded; or (vii) is required to be disclosed
by a party in order to perform its obligations under the Agreement; provided,
that any such disclosure shall be limited to those persons who have a need to
know such information and who agree to be bound by the provisions of this
Section 7. No party hereto shall make a press release or public announcement
concerning this Agreement without the prior written consent of the other party
hereto.

(b) Cinram shall, and shall cause its Affiliates, and its and its Affiliates’
directors, officers, employees and agents to, maintain in confidence all
information that: (i) is in its or their possession by reason of Cinram’s
performance of Manufacturing and Distribution Services or Transition Services
hereunder; and (ii) relates to the Products (including, without limitation,
shipment and return volumes, shipping destinations, pricing information and
other terms of sale). WEA shall, and shall cause its Affiliates, and its and
its’ Affiliates’ directors, officers, employees and agents to, maintain in
confidence

 

6



--------------------------------------------------------------------------------

all information that: (x) is in its or their possession by reason of Cinram’s
performance of Manufacturing and Distribution Services or Transition Services
hereunder; and (y) relates to the pricing, methods of manufacture or
distribution or other proprietary information of Cinram. The restrictions in the
two preceding sentences shall not apply to information that: (A) becomes
generally available to the public other than as a result of disclosure by such
Recipient contrary to this Agreement; (B) was available to such Recipient on a
non-confidential basis prior to its disclosure to such Recipient; (C) becomes
available to such Recipient on a non-confidential basis from a source other than
any other Recipient unless such Recipient knows that such source is bound by a
confidentiality agreement or is otherwise prohibited from transmitting the
information to such Recipient by a contractual obligation; (D) is independently
developed by such Recipient without reference to confidential information
received from any other party; (E) is required to be disclosed by applicable law
or legal process, provided that any Recipient disclosing pursuant to this clause
(E) shall notify the other party at least five (5) days prior to such disclosure
so as to allow such other party an opportunity to protect such information
through protective order or otherwise; or (F) is required to be disclosed by any
listing agreement with, or the rules or regulations of, any security exchange on
which securities of such Recipient or any of its Affiliates are listed or
traded. Notwithstanding anything to the contrary above, WEA and its Affiliates
shall be permitted to disclose any information on a confidential basis in
connection with a potential Recorded Music Major Transaction, to a potential
assignee permitted hereunder or to third parties and WEA Affiliates as may be
necessary in the ordinary course of business (provided, that any such disclosure
shall be limited to those persons who agree to be bound by the provisions of
this Section 7).

(c) Promptly following any expiration or termination of the Term, Cinram will,
in accordance with WEA’s instructions, return to WEA all materials in any medium
that comprise, contain, refer to, or relate to any confidential or proprietary
information of WEA (including without limitation the information described in
the first sentence of Section 7(b) above) and otherwise destroy all copies
thereof that remain in Cinram’s possession or control. Upon request, Cinram will
provide WEA with an officer’s certificate that confirms Cinram’s compliance with
this Section 7(c).

(d) The obligations of WEA and Cinram under Sections 7(a) and 7(b) above shall
survive for three (3) years following the expiration or termination of the Term.

8. Force Majeure.

(a) If because of an “act of God”, inevitable accident, fire, lockout, strike or
other labor dispute, riot or civil commotion, act of public enemy or other cause
of a similar nature not reasonably within Cinram’s control (a “Force Majeure
Event”), Cinram is materially hampered in the performance of its obligations
under this Agreement, or its normal business operations are delayed or become
impossible or commercially impracticable, then Cinram shall have the option, by
giving WEA written notice, to suspend its obligations under this Agreement with
respect to any services affected by such Force Majeure Event, effective upon
receipt by WEA of such notice, for the duration of any such contingency. Should
Cinram suspend its obligations under this Agreement pursuant to this Section 8,
such suspension shall not constitute a breach hereunder and Cinram shall not be
subject to price rebates under Section 15 of Exhibit A (M&P Terms) or Section 14
of Exhibit B (PP&S Terms) with respect to any occurrences during the pendency of
such suspension; provided that Cinram shall reimburse WEA upon demand for any
and all incremental out-of-pocket charges that WEA reasonably incurs as a result
of transferring its Services under this Section 8(a).

(b) In addition, within twenty-four (24) hours of becoming aware of any
circumstance or event which may reasonably be anticipated to cause or constitute
a Force Majeure Event, Cinram shall notify WEA of such circumstance or event.
For the avoidance of doubt, (i) such notice shall not

 

7



--------------------------------------------------------------------------------

constitute an assertion by Cinram of its right to suspend its obligations
hereunder and (ii) an Insolvency Event shall not, in itself, be deemed to
constitute a Force Majeure Event.

9. Miscellaneous.

(a) Waiver. Any party to this Agreement may: (i) extend the time for the
performance of any of the obligations or other acts of the other party hereto;
(ii) waive any inaccuracies in the representations and warranties of the other
party contained herein or in any document delivered by the other party pursuant
hereto; or (iii) waive compliance with any of the agreements or conditions of
the other party hereto contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the party to be
bound thereby. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement. The
failure of either hereto party to assert any of its rights hereunder shall not
constitute a waiver of any of such rights.

(b) Assignment. Cinram shall not have the right without WEA’s prior written
consent (which consent may be granted or withheld in the sole discretion of WEA)
to assign this Agreement or any of the rights granted to Cinram hereunder, in
whole or in part; provided that after the Transition Date, Cinram shall be
permitted to assign this Agreement to any member of the Cinram Group (provided
that Cinram shall notify WEA in advance of such assignment, and that
notwithstanding such assignment, Cinram at all times shall remain directly and
fully liable to WEA for the performance of the obligations of Cinram hereunder).
WEA shall have the right without Cinram’s consent to assign this Agreement, in
whole or in part, to any subsidiary, parent company or Affiliate of WEA, or to
any third-party acquiring all or substantially all of WEA’s assets or equity;
provided, however, that, in each case, notwithstanding such assignment, WEA at
all times shall remain directly and fully liable to Cinram for the performance
of the obligations of WEA hereunder.

(c) Disposition of Assets. Cinram shall provide at least ** prior written notice
to WEA of any actual or anticipated closure or discontinuation of use (whether
permanent or temporary and whether partial or complete) of any of Cinram’s
facilities or assets used in providing Manufacturing and Distribution Services
(including without limitation Cinram’s facilities in Aurora, IL or Olyphant,
PA). In the event of any actual or anticipated closure or discontinuation of the
use of (whether permanently or temporarily and whether partially or completely)
any such facilities or assets, then Cinram shall: (A) pay and be responsible
for, and shall reimburse WEA for, all reasonable expenses incurred by or on
behalf of WEA arising from any change to one or more new facility(ies);
(B) reimburse WEA for increased shipping and related costs and expenses incurred
by or on behalf of WEA as a result of such change (and shall provide WEA with
any other similar types of reimbursements and other accommodations as were
provided to WEA after the closing of Cinram’s Simi Valley facility); and
(C) ensure that there is no adverse impact on the services (including without
limitation the quality, reliability, timeliness, or cost to WEA of services)
and/or Cinram’s satisfaction of any Service Level Requirements.

(d) Further Assurances. Cinram and WEA each agree to execute and deliver all
such other and additional instruments and documents and to do such other acts
and things as may be necessary to more fully effectuate this Agreement.

(e) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of, and shall be enforceable by, each of the parties hereto and
their respective permitted assigns.

(f) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage

 

8



--------------------------------------------------------------------------------

prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 8(f)):

WEA:

Warner-Elektra-Atlantic Corporation

75 Rockefeller Plaza

New York, New York 10019

Attn: President

Fax: (212) 258-3121

with copies to:

Warner Music Group

75 Rockefeller Plaza

New York, New York 10019

Attention: EVP & General Counsel

Fax: (212) 258-3092

Warner-Elektra-Atlantic Corporation

75 Rockefeller Plaza

New York, New York 10019

Attn: SVP, Business & Legal Affairs

Fax: (212) 275-3341

Cinram:

Cinram International Inc.

2255 Markham Road

Scarborough, Ontario M1B 2W3

Canada

Attn: Steve Brown

Fax: (416) 298-0612

with a copy to:

Office of General Counsel

Cinram

860 Via de la Paz, Suite F4

Pacific Palisades, CA 90272

Attn: Howard Z. Berman, Esq.

Fax: 310 230 9969

(g) Headings. The descriptive headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.

(h) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any federal, state, local or foreign
statute, law, ordinance, regulation, code, order, other requirement or rule of
law or by public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party hereto.

 

9



--------------------------------------------------------------------------------

Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.

(i) No Agency. WEA and Cinram each shall have the status of an independent
contractor and nothing herein contained shall contemplate or constitute WEA as
Cinram’s agent or employee or Cinram as WEA’s agent or employee. This Agreement
does not constitute or acknowledge any partnership or joint venture between WEA
and Cinram.

(j) No Third-Party Beneficiaries. Except for the provisions of Sections 3(b) and
3(d) above relating to indemnified parties, this Agreement shall be binding upon
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other party any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

(k) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, APPLICABLE TO CONTRACTS
EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE. ALL ACTIONS AND
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE HEARD AND
DETERMINED IN ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE CITY OF NEW
YORK, AND THE PARTIES HERETO HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING AND IRREVOCABLY
WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION
OR PROCEEDING. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO SUCH PARTY AT ITS ADDRESS SPECIFIED IN SECTION 8(f) HEREOF. THE
PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION 8(k)
SHALL AFFECT THE RIGHT OF EITHER PARTY HERETO TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW. THE CONSENTS TO JURISDICTION SET FORTH IN THIS
SECTION 8(k) SHALL NOT CONSTITUTE GENERAL CONSENTS TO SERVICE OF PROCESS IN THE
STATE OF NEW YORK AND SHALL HAVE NO EFFECT FOR ANY PURPOSE EXCEPT AS PROVIDED IN
THIS SECTION 8(k) AND SHALL NOT BE DEEMED TO CONFER RIGHTS ON ANY PARTY OTHER
THAN THE PARTIES HERETO.

(l) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY HERETO:
(i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE

 

10



--------------------------------------------------------------------------------

MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8(l).

(m) Consents. Except as specifically provided to the contrary herein, if any
consent, approval or authority is required from either party hereto, such
consent, approval or authority shall not be unreasonably withheld or delayed.

(n) Limitation of Liability. **

(o) Joint and Several Liability. Cinram International Inc., Cinram Manufacturing
LLC, and Cinram Distribution LLC are and shall be jointly and severally liable
for all representations, warranties and obligations (including without
limitation indemnification obligations) of Cinram under this Agreement.

(p) Entire Agreement; Amendment/Modification; Order of Precedence.

 

  (i) This Agreement, including any Exhibits hereto and any other appendices and
attachments hereto or thereto (each of the foregoing hereby incorporated into
this Agreement by this reference), contains the entire understanding of the
parties hereto relating to the subject matter hereof, and supersedes all prior
and contemporaneous oral and written agreements, arrangements, understandings,
proposals, and discussions, and any amendments thereto, between the parties to
this Agreement relating to the subject matter hereof (for the avoidance of
doubt, excluding the US/Canada Manufacturing and PP&S Agreement, the
International Manufacturing and PP&S Agreement, and the International Transition
Agreement).

 

  (ii) Except as otherwise expressly provided herein, this Agreement may not be
modified or amended except in writing executed by WEA and Cinram. In the event
of an otherwise irreconcilable conflict between the terms and conditions set
forth in the main body of this Agreement and the terms and conditions set forth
in any Exhibit hereto, the terms and conditions set forth in the main body of
this Agreement shall control.

10. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

11



--------------------------------------------------------------------------------

(a) “International Transition Agreement” shall mean that certain International
Transition Agreement executed on July 1, 2010 between and among WEA
International Inc., Cinram International Inc., Cinram GmbH and Cinram Operations
UK Limited.

(b) “Manufacturing and Distribution Services” shall mean the services, functions
and responsibilities described in the US/Canada Manufacturing and PP&S
Agreement, including without limitation the M&P Services and PP&S Services (as
defined therein).

(c) “Transition Services Period” shall mean the period commencing on the
Transition Date and continuing for such duration as requested by WEA, but not to
extend beyond nine (9) months following the Transition Date.

[SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Execution Date.

 

WARNER-ELEKTRA-ATLANTIC CORPORATION By:   /s/ Paul Robinson Name:   Paul
Robinson Title:   Vice President Date:   November 16, 2010 CINRAM INTERNATIONAL
INC. By:   /s/ Steve Brown Name:   Steve Brown Title:   CEO Date:   November 16,
2010 CINRAM MANUFACTURING LLC By:   /s/ John H. Bell Name:   John H. Bell Title:
  CFO Date:   November 16, 2010 CINRAM DISTRIBUTION LLC By:   /s/ John H. Bell
Name:   John H. Bell Title:   CFO Date:   November 16, 2010

 

13